If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


DANETTE OPRISIU,                                                     UNPUBLISHED
                                                                     July 2, 2020
               Plaintiff-Appellant,

v                                                                    No. 348161
                                                                     Wayne Circuit Court
ACY, LLC,                                                            LC No. 18-001032-NO

               Defendant-Appellee.


Before: STEPHENS, P.J., and O’BRIEN and REDFORD, JJ.

PER CURIAM.

        In this slip-and-fall action, plaintiff appeals as of right the trial court’s order granting
summary disposition to defendant. The trial court ruled that defendant was entitled to summary
disposition because the condition that plaintiff slipped on was open and obvious. We affirm.

                                       I. BACKGROUND

        On February 12, 2016, plaintiff, a lifelong Michigan resident, slipped and fell in a parking
lot owned by defendant while getting out of her car to go to a restaurant connected to the parking
lot. Plaintiff estimated that she arrived at the parking lot between 4:00 and 5:00 p.m.

        Plaintiff could not remember whether it was snowing, but described the conditions outside
as “[c]old and dreary.” A weather report from the day of the incident showed that the temperature
was well below freezing all day, that there was “light” or “light to moderate” snow from noon until
the time of the incident, and that the snow depth was approximately two inches. Plaintiff testified
that there was snow on the ground, though she could not remember how much, and that she was
wearing winter boots and a winter coat.

        Plaintiff testified that when she pulled into the parking lot, she saw slush was covering
“[t]he whole parking lot.” Plaintiff testified that she could not remember if there was any ice, but
said “you can’t see ice obviously, with the way the snow looked, it looked slushy, and with me
driving in, it wasn’t slippery.”




                                                -1-
       Plaintiff testified that she fell in the parking lot as she was getting out of her car. Plaintiff
explained:

                I take my seat belt off, I put my hand on the, you know, to open up the door,
        I’ve got my hand on the steering wheel, as I go to get out of my car, now my hand’s
        up on top of the door panel where the window and the door panel meet, I get my
        left foot out, my hand is still on the steering wheel. As soon as I put weight on my
        right foot, I totally slipped and fell. My back is—is where the, you know, where
        the bottom car is where the—where you can step into—what is that called, the step
        before you get in the car?

                                                * * *

                The running board.

        Plaintiff testified that she did not know what caused her to fall, but she saw slush all over
the parking lot, and that “it seemed” like the cause of her fall “was the way the parking lot was,”
meaning “[s]lushy, didn’t look maintained.” Plaintiff later testified that “[p]ossibly ice” caused
her to fall, and when pressed further, stated:

        It happened so fast with me getting out of my car, as soon as I put my right foot and
        had my balance is when I totally slipped and fell, so I don’t know with the slush,
        maybe there was ice on top of the blacktop that could have—blacktop already,
        when wet is slippery, as you know, so I don’t know.

Plaintiff said that after she slipped, she got up and went into the restaurant.

        On January 26, 2018, plaintiff filed a claim alleging that defendant was negligent under a
premises-liability theory for failing to remove the ice, snow, “or other dangerous conditions” from
the parking lot. Eventually, defendant moved for summary disposition under MCR 2.116(C)(10),
arguing that plaintiff’s recovery was barred because the slush that she slipped on was open and
obvious. In response, plaintiff argued that the condition that she slipped on was not open and
obvious because “any reasonable inference” from the evidence “makes it clear that it was
something other than the slush that caused [plaintiff’s] fall.” Plaintiff contended that “[s]lush is
not necessarily a slippery substance” and that a person can generally traverse through slush
“without a lot of difficulty,” so the only reasonable conclusion was that “the slush [was] hiding a
much more slippery substance” that was not open and obvious.

         The trial court held a hearing on defendant’s motion. After hearing the parties’ arguments,
the trial court held that the condition that caused plaintiff to fall, whether it was the slush or ice
under the slush, was open and obvious because “[t]he presence of slush and the weather conditions
on the day in question [was] sufficient indicia of a potentially hazardous condition.”

        Plaintiff now appeals.




                                                  -2-
                                 II. STANDARD OF REVIEW

        Appellate courts review de novo a trial court’s grant of summary disposition. Innovation
Ventures v Liquid Mfg, 499 Mich. 491, 506; 885 NW2d 861 (2016). Defendant moved for summary
disposition in relevant part under MCR 2.116(C)(10). In Maiden v Rozwood, 461 Mich. 109, 120;
597 NW2d 817 (1999), our Supreme Court explained the standard for a motion under MCR
2.116(C)(10) as follows:

       A motion under MCR 2.116(C)(10) tests the factual sufficiency of the complaint.
       In evaluating a motion for summary disposition brought under this subsection, a
       trial court considers affidavits, pleadings, depositions, admissions, and other
       evidence submitted by the parties, MCR 2.116(G)(5), in the light most favorable to
       the party opposing the motion. Where the proffered evidence fails to establish a
       genuine issue regarding any material fact, the moving party is entitled to judgment
       as a matter of law.

A genuine issue of material fact exists when, after viewing the evidence in a light most favorable
to the nonmoving party, reasonable minds could differ on the issue. Allison v AEW Capital Mgt,
LLP, 481 Mich. 419, 425; 751 NW2d 8 (2008).

                                         III. ANALYSIS

       Plaintiff contends that the trial court erred by ruling that the complained-of condition was
open and obvious. We disagree.

        “In a premises liability action, a plaintiff must prove the elements of negligence: (1) the
defendant owed the plaintiff a duty, (2) the defendant breached that duty, (3) the breach was the
proximate cause of the plaintiff’s injury, and (4) the plaintiff suffered damages.” Benton v Dart
Properties, Inc, 270 Mich. App. 437, 440; 715 NW2d 335 (2006). Plaintiff was a customer on
defendant’s property, so defendant owed plaintiff a duty “to exercise reasonable care to protect
[plaintiff] from an unreasonable risk of harm caused by a dangerous condition on the land.” Lugo
v Ameritech Corp, Inc, 464 Mich. 512, 516; 629 NW2d 384 (2001). Absent special aspects, this
duty does not extend to open and obvious dangers. Id. at 516-517. “Generally, the hazard
presented by snow and ice is open and obvious, and the landowner has no duty to warn of or
remove the hazard.” Buhalis v Trinity Continuing Care Services, 296 Mich. App. 685, 694; 822
NW2d 254 (2012), quoting Royce v Chatwell Club Apartments, 276 Mich. App. 389, 392; 740
NW2d 547 (2007) (quotation marks omitted).

        Plaintiff contends on appeal that she could not have slipped on slush because slush is not
slippery, and so the only explanation for her fall is that she slipped on ice that was beneath the
slush.1 While we question plaintiff’s assertion that she could not have possibly slipped on slush,


1
 Plaintiff appears to contend on appeal that she did not slip on slush or ice, but on “a much more
dangerous condition.” This argument is meritless; there is simply no evidence that plaintiff slipped
on some unidentified, highly slippery substance. Such an argument is entirely conjecture—“an



                                                -3-
it is ultimately irrelevant whether plaintiff slipped on ice or slush because either condition was
open and obvious. This Court recently reiterated that “ ‘the presence of wintery weather conditions
and of ice on the ground elsewhere on the premises rendered the risk of a black ice patch open and
obvious such that a reasonably prudent person would foresee the danger of slipping and falling in
the parking lot.’ ” Estate of Trueblood v P&G Apartments, LLC, 327 Mich. App. 275, 287; 933
NW2d 732 (2019), quoting Ragnoli v North Oakland-North Macomb Imaging, Inc, 500 Mich. 967
(2017).

        In this case, wintry conditions were clearly present. Defendant produced weather reports
showing that the temperature had been well below freezing since the day before plaintiff’s fall,
and that it had been lightly snowing in the area of plaintiff’s fall for the four hours before her fall.
Plaintiff testified that she was wearing a winter coat and winter boots. Further, and importantly,
plaintiff, who was a life-long Michigan resident, readily observed the wintry conditions of the
parking lot. Plaintiff testified that when she pulled into the parking lot, she saw that “the whole
parking lot” was covered in slush. Because snow and ice are generally open and obvious, Buhalis,
296 Mich. App. at 694, plaintiff admitted that she saw the that the entire parking lot was covered
with slush, and “the presence of wintery weather conditions” would have alerted “a reasonably
prudent person” to “the danger of slipping and falling,” Estate of Trueblood, 327 Mich. App. at 287
(quotation marks and citation omitted), the ice or slush that plaintiff slipped on was open and
obvious. See Janson v Sajewski Funeral Home, Inc, 486 Mich. 934, 935 (2010) (“Here, the slip
and fall occurred in winter, with temperatures at all times below freezing, snow present around the
defendant’s premises, mist and light freezing rain falling earlier in the day, and light snow falling
during the period prior to the plaintiff’s fall in the evening. These wintry conditions by their nature
would have alerted an average user of ordinary intelligence to discover the danger upon casual
inspection.”).

        Plaintiff contends that this case is akin to Slaughter v Blarney Castle Oil Co, 281 Mich
App 474, 483; 760 NW2d 287 (2008), where this Court held that a patch of black ice was not open
and obvious. In making its ruling, the Slaughter Court considered the conditions that surrounded
the plaintiff’s fall and explained:




explanation consistent with known facts or conditions, but not deducible from them as a reasonable
inference.” Skinner v Square D Co, 445 Mich. 153, 164; 516 NW2d 475 (1994) (quotation marks
and citation omitted). Conjecture cannot create a question of fact. Estate of Trueblood v P&G
Apartments, LLC, 327 Mich. App. 275, 289; 933 NW2d 732 (2019).
         But there is a question of fact whether plaintiff slipped on ice that was beneath the slush.
Plaintiff testified repeatedly that she slipped, and she testified that the cause of her slipping was
“[p]ossibly ice.” Though plaintiff did not testify that she saw the ice, this goes to the weight of
her testimony. See id. at 286 (“Although [the witnesses] did not see any ice, this goes to the weight
of their testimonies about the ice, not to whether there was in fact ice on the sidewalk.”). Viewing
the evidence in the light most favorable to plaintiff, her testimony that it was slippery and that she
believed that ice could have caused her to fall was sufficient to create a question of fact whether
she slipped on ice.


                                                  -4-
               With regard to whether other evidence of an open and obvious danger
       existed in this case, there was no snow on the ground, and it had not snowed in a
       week. Before alighting from her truck, plaintiff did not observe anyone else slip or
       hold onto an object to maintain his or her balance. She did not see the ice before
       she fell, and could not readily see it afterwards. Although it was starting to rain at
       the time of plaintiff’s fall, the danger and risk presented by a wet surface is not the
       same as that presented by an icy surface. Contrary to defendant’s assertion that the
       mere fact of it being wintertime in northern Michigan should be enough to render
       any weather-related situation open and obvious, reasonable Michigan winter
       residents know that each day can bring dramatically different weather conditions,
       ranging from blizzard conditions, to wet slush, to a dry, clear, and sunny day. [Id.]

Based on the conditions surrounding plaintiff’s fall in this case, we conclude that this case is clearly
not analogous to Slaughter.

        Plaintiff contends that Slaughter stands for the proposition that courts should “not focus on
the wintry conditions.” This is incorrect. In an order issued after Slaughter, our Supreme Court
explained that Slaughter was correctly decided because it considered whether black ice was “open
and obvious when there are ‘indicia of a potentially hazardous condition,’ including the ‘specific
weather conditions present at the time of the plaintiff’s fall.’ ” Janson, 486 Mich. at 935, quoting
Slaughter, 281 Mich. App. at 483. Thus, courts should consider the weather conditions surrounding
a plaintiff’s fall because they weigh directly on whether there were sufficient indicia of a
potentially hazardous condition of which plaintiff should have been aware. For the reasons already
explained, based on the weather conditions surrounding plaintiff’s fall and her acknowledgment
that the slush and wintry conditions of the parking lot were readily observable, the slush or ice that
plaintiff slipped on was open and obvious.

        Because the complained-of condition was open and obvious, we need not address whether
plaintiff’s claim was based on conjecture or whether defendant had notice of the complained-of
condition.

       Affirmed.



                                                               /s/ Cynthia Diane Stephens
                                                               /s/ Colleen A. O’Brien
                                                               /s/ James Robert Redford




                                                  -5-